On Motion for Rehearing.
LATTIMORE, J.
Appellant again insists that his application for a continuance should not be treated as a subsequent application. No dispute appears of tbe fact that appellant’s case was postponed at bis request prior to itá call for trial when this application for continuance was made. Tbe law is plain. When presented upon this call for trial, it became and was a second application for continuance. Mulita v. State (Tex. Cr. App.) 24 S.W.(2d) 423; Green v. State (Tex. Cr. App.) 23 S.W.(2d) 721; Brannan v. State, 108 Tex. Cr. R. 418, 1 S.W.(2d) 279; Ferguson v. State, 101 Tex. Cr. R. 670, 276 S. W. 919.
We have again examined and considered each of tbe other complaints in tbe motion. The argument set out at length in tbe bill of exceptions prepared by tbe court seems to have been based chiefly on tbe deductions of the county attorney from testimony before the jury. Another argument, which the jury were instructed at appellant’s request to disregard, seems to have been considered and properly disposed of in the original opinion.
The motion for rehearing is overruled.